Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 1 of 11 PageID #: 968



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
         Plaintiff,                               )
                                                  )
  v.                                              )   No. 4:18-CR-00139-RWS-NAB
                                                  )
  WILLIAM DOUGLAS HANING,                         )
                                                  )
         Defendant.                               )

                       DEFENDANT’S RESPONSE IN OPPOSITION
                      TO THE GOVERNMENT’S MOTION TO QUASH

         Defendant William Douglas Haning (“Haning”), by and through his counsel, Justin K.

  Gelfand, William S. Margulis, Arthur S. Margulis, Ian T. Murphy, and the law firm of Margulis

  Gelfand, LLC, respectfully opposes the Government’s motion to quash the subpoenas issued on

  December 19, 2018 to witnesses Charles Birmingham, Gilbert Sison, Kyle Bateman, Doug Boland,

  and Wade Beach. (Doc. 99).

         Citing no legal authority whatsoever, the Government asks this Court to quash the five

  subpoenas. (See id.). Moreover, the Government asserts no privilege or other legal ground on

  which the subpoenas should be quashed. See Fed. R. Crim. P. 17(c) (providing judicial authority

  to quash a subpoena if compliance would be “unreasonable or oppressive”); see also Doc. 99-1 at

  4 (“While we do not agree or concede that testimony from any of the five identified witnesses is

  proper, and we will oppose efforts to have them testify (absent agreement as outlined below

  regarding the relevance and scope of the testimony), to whatever extent the court may authorize

  testimony from any of the five witnesses identified in your letter, we will produce the witnesses

  without the need for a subpoena”). Rather, the Government asserts that the prosecution, not this
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 2 of 11 PageID #: 969



  Court, has the power to determine what evidence can and cannot be presented during the scheduled

  evidentiary hearing (i.e. relevancy and scope). But the law demands otherwise.

         Where, as here, the Government is a party to an action, it “is to be treated in exactly the

  same way as any other litigant. Appointment to office does not confer upon a bureaucrat the right

  to decide the rules of the game applicable to his crusades or his lawsuits.” E.E.O.C. v. Los Alamos

  Constructors, 382 F.Supp. 1373, 1375 (D. N.M. 1974). “Entitlement to receipt of a government

  paycheck is not a license to interfere with or to attempt to interfere with the fair administration of

  justice. Government files are not sacrosanct, and government employees are going to have to learn

  to live with the concept that even in their official capacity, they ordinarily have no fewer and no

  more rights in a lawsuit than does their adversary[.]”. Id. at 1386. See also Sperandeo v. Milk

  Drivers & Dairy Employees Local Union No. 537, 334 F.2d 381, 383 (10th Cir. 1964) (federal

  agencies are bound by discovery rules in the same manner as any other litigant).

         In cases such as this, where the Government is a voluntary party, the so-called Touhy

  regulations do not provide the Government with a mechanism from shielding facts from a

  defendant and from this Court. See Alexander v. F.B.I., 186 F.R.D. 66, 69 (D.D.C. 1998) (“The

  Supreme Court’s holding in Touhy is applicable only in cases where the United States is not a party

  to the original legal proceeding...In cases originating in federal court in which the federal

  government is a party to the underlying litigation, the Touhy problem simply does not arise”);

  Merchants Nat'l Bank & Trust Co. v. United States, 41 F.R.D. 266, 268 (D.N.D.1966) (“While the

  statute gives the Secretary the right to restrict disclosure, judicial control over the evidence in a

  case cannot be abdicated to the caprice of executive officers”); United States v. Fuentes-Correa,

  2013 WL 588892 at *8 (D. P.R. 2013) (unreported) (“[o]nce a defendant or litigant complies with

  an agency’s or department’s Touhy regulations, the agency or department head must either



                                                    2
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 3 of 11 PageID #: 970



  authorize compliance with the subpoena or formally assert a privilege that would justify refusal to

  comply with the subpoena.... It is then left to the appropriate court to determine whether that claim

  of privilege bars the production of evidence or testimony sought”); Menocal v. GEO Group, Inc.,

  2017 WL 4334000 at *3 (D. Colo. 2017) (unreported) (“The conspicuous and sensible purpose of

  the Touhy regulations is to protect an agency of government from unrestricted disclosure of official

  documents when that agency or its ‘employees’ are not parties to the litigation. The purpose is not

  to create obstacles or shields from the normal rules of discovery when that agency or its

  ‘employees’ are parties. In the latter case, the law requires them to be treated equally without

  special and predictably stilted advantage”); Davis v. Braswell Motor Freight Lines, Inc., 363 F.2d

  600, 603 n. 3 (5th Cir. 1966) (“even if the head of the department refuses to permit disclosure of

  the subpoenaed material, the ultimate determination of the privilege remains with the courts”)

  (internal quotations omitted).

         Indeed, where the Government does assert a privilege in response to a subpoena (e.g.

  national security), the law in criminal cases is crystal clear: “in criminal causes the Government

  can invoke its evidentiary privileges only at the price of letting the defendant go free. The rationale

  of the criminal cases is that, since the Government which prosecutes an accused also has the duty

  to see that justice is done, it is unconscionable to allow it to undertake prosecution and then invoke

  its governmental privileges to deprive the accused of anything which might be material to his

  defense.” Jencks v. United States, 353 U.S. 657, 670-71 (1957).

         Even setting aside, for a moment, the fact that the law is unambiguously on Haning’s side

  with respect to the validity of these subpoenas, this Court should also reject the Government’s

  entirely unfounded assertion that Haning has not complied with the Touhy regulations in this

  case—even while he maintains his objection to the applicability of the procedure. Haning fully



                                                    3
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 4 of 11 PageID #: 971



  complied with the regulations on December 19, 2018—the day the subpoenas at issue were served

  via email on the Government. (See Doc. 99-1 at 1-3). And the Government’s argument that

  compliance with the regulations requires Haning to “set[] forth the questions to be posed to each

  individual witness” has absolutely no basis in law. (See Doc. 99-1 at 4).

         Haning maintains that Touhy regulations do not apply to cases in which the United States

  is a party. See, e.g., Alexander v. FBI, 186 F.R.D. 66, 70 (D.C. Cir. 1998). Moreover, the Fifth

  Amendment’s Due Process Clause unambiguously permits a defendant in a federal criminal case

  to subpoena witnesses with firsthand knowledge of relevant facts at issue. See also United States

  v. Bahamonde, 445 F.3d 1225, 1228-29 (9th Cir. 2006) (holding that Touhy regulation that applied

  to Department of Homeland Security violated due process by failing to provide reciprocal

  discovery in that it “contains no requirement that the government specify the nature of testimony

  or other evidence that it intends to use to rebut the demanded testimony”). That a witness with

  relevant testimony might also be employed by a federal agency does not somehow insulate that

  witness from compulsory process. See U.S. Const. am. VI (“In all criminal prosecutions, the

  accused shall enjoy the right…to have compulsory process for obtaining witnesses in his favor”).

         That being said, the letter provided to the Government with the subject subpoenas fully

  complied with the arguably applicable Department of Justice Touhy regulation as it clearly set

  forth a summary of the testimony sought. The regulation provides:

         If oral testimony is sought by a demand in a case or matter in which the United
         States is a party, an affidavit, or, if that is not feasible, a statement by the party
         seeking the testimony or by the party’s attorney setting forth a summary of the
         testimony sought must be furnished to the Department attorney handling the case
         or matter.

  28 C.F.R. § 16.23(c). In Haning’s letter to Government counsel with the subject subpoena, Haning

  explained:



                                                   4
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 5 of 11 PageID #: 972



         Each of these witnesses has firsthand knowledge of facts relevant to the pending
         motion to dismiss the superseding indictment or, in the alternative, to disqualify the
         three EDMO prosecutors, and the defense reserves the right to question each
         witness about any issues relevant at the evidentiary hearing about which the witness
         has firsthand knowledge. This includes, but is not limited to, the procedures
         utilized in connection with the office-wide recusal of the United States Attorney’s
         Office for the Eastern District of Missouri, the witness’s knowledge of EDMO
         personnel who have participated in this case, and facts that directly bear on actual
         conflicts of interest as set out in more detail in Haning’s pleadings. To the extent
         necessary and appropriate, each witness will be questioned about the witness’s
         background, training, experience, and education.

         To be clear, this general summary is solely for purposes of complying with the so-
         called Touhy regulations—and the scope of the witness’s testimony will be limited
         by any parameters imposed by the Court. This letter should not be interpreted as
         the defense’s intention of exceeding those parameters and the defense does not
         intend to elicit testimony unrelated to the issues raised in his pending
         motion; rather, this letter is served solely for purposes of compliance with
         the Touhy regulations.

  (Doc. 99-1 at 2) (emphases added). It cannot be reasonably disputed that this statement by Haning

  “set[s] forth a summary of the testimony sought”—and that is all that the regulation (if it even

  applies) requires.

         Notwithstanding Haning’s compliance with the purportedly applicable regulation, the

  Government singled out two statements contained within Haning’s December 19, 2018 letter. (See

  Doc. 99-1 at 4). Specifically, the Government argued that Haning’s statements that he seeks to

  “question each witness about any issues relevant at the evidentiary hearing about which the witness

  has firsthand knowledge” and that he intends to question each witness about “facts that directly

  bear on actual conflicts of interest as set out in more detail in Haning’s pleadings” is “so broad and

  circular as to be meaningless.” (Doc. 99-1 at 4).

         For some reason, the Government fails to acknowledge Haning’s express summary that he

  intends to question each witness about “the procedures utilized in connection with the office-wide

  recusal of the United States Attorney’s Office for the Eastern District of Missouri [and] the



                                                      5
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 6 of 11 PageID #: 973



  witness’s knowledge of EDMO personnel who have participated in this case[.]” (Doc. 99-1 at 2).

  That Haning also seeks testimony of other issues of relevance that might arise during the

  evidentiary hearing does not make this summary any less clear.

         There is absolutely no support for the Government’s claim that Haning must provide an

  affidavit or summary that also sets out the “questions to be posed to each individual witness.”

  (Doc. 99-1 at 4). Indeed, it appears the Government has adopted the view—supported by no law

  whatsoever—that a party seeking to call a Government witness (e.g. an AUSA or an FBI special

  agent) must provide a question-by-question outline to the Government in advance of the hearing.

  (See id.). Haning’s refusal to do that which he is not required to do has not prevented the

  Government from considering whether to authorize the testimony sought by Haning and does not

  provide this Court with any legally justifiable reason for denying Haning his constitutional right

  to call witnesses who possess firsthand knowledge of issues relevant to his pending motion at the

  evidentiary hearing set by this Court.

         In United States v. Aponte-Sobrado, 824 F. Supp. 2d 285, 286 (D.P.R. 2011), the

  Government insisted that the Touhy regulations, codified in 28 C.F.R. § 16.21 et seq., provided

  grounds for the court to quash the defendant’s subpoena. Rejecting that argument, the court

  explained,

         the regulations are directed primarily at providing “guidance for the internal
         operations of the Department of Justice”, so that disclosure requests are centrally
         consolidated and streamlined within the Department. 28 C.F.R. § 16.21 et seq., see
         also United States ex rel. Touhy v. Ragen, 340 U.S. 462, 467 (1951) (finding that
         “a refusal by a subordinate of the Department of Justice to submit papers to the
         court in response to its subpoena duces tecum on the ground that the subordinate is
         prohibited from making such submission by his superior” was valid and proper.) In
         fact, nothing in the language of these regulations makes reference to the
         Department’s ability to withhold evidence against a court order when a subpoena
         has been appropriately issued by a party defendant.

  Id. at 286-87.

                                                  6
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 7 of 11 PageID #: 974




          There, like here, the Government asserted that the defendant’s subpoena failed to satisfy

  the specificity requirements of the Touhy regulations, citing 28 C.F.R. § 16.23(c). Id. at 287. The

  Aponte-Sobrado court noted, “this section of the statute simply requires the party seeking

  testimony to provide a ‘summary of the testimony sought’ ‘to the Department attorney’ and makes

  no reference to any required level of specificity.” Id. The court then concluded that the letter sent

  by the defendant satisfied the requirements of the statute. Id.

          It cannot be reasonably disputed that Haning’s December 19, 2018 letter provides a

  reasonable “summary of the testimony sought.” The Government’s professed failure to begin the

  process for considering whether to authorize the testimony, despite being provided with a more

  than adequate summary of the testimony sought more than two weeks prior to the scheduled

  evidentiary hearing, does not preclude this Court from ordering the properly subpoenaed

  witnesses to testify.

          Furthermore, while the Government chooses in its motion to rely on no law whatsoever,

  there is law governing the circumstances where a court may quash a subpoena: “if compliance

  would be unreasonable or oppressive.” Fed. R. Crim. P. 17(c). The Government asserts neither

  circumstance and, in fact, expressly states that its witnesses will be available at the hearing to

  testify if this Court permits the testimony. (See Doc. 99-1 at 4). The Government’s entire objection

  to Haning’s compliance with the Touhy regulations—based on completely ignoring the summary

  included in the letter (and not quoted in the response)—is that Haning’s summary was not

  sufficient. But in the same letter, the Government states that it “will oppose efforts to have them

  testify (absent agreement as outlined below regarding the relevance and scope of the testimony).

  (Id.). The Touhy regulations were not intended to, and do not, provide a vehicle for the Government

  to unilaterally object to testimony based on relevancy and/or scope as those are matters within the

                                                    7
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 8 of 11 PageID #: 975



  exclusive jurisdiction of the court presiding over the evidentiary hearing. See, e.g., Streett v. United

  States, 1996 WL 765882 at *4 (W.D. Va. 1996) (“neither § 301.9000-1 nor Touhy may be used as

  a tool by the executive to usurp the judiciary’s role in determining what evidence will enter the

  courtroom. Our legal system would not endure long with the opposite rule, where a party to a

  dispute doubles as the referee”); see also United States v. Reynolds, 345 U.S. 1, 9-10 (1953)

  (“judicial control over evidence in a case cannot be abdicated to the caprise of executive

  officers”).

          Furthermore, this Court should consider this motion in its proper context: this is but the

  most recent attempt by the Government to prevent Haning from adducing evidence relevant to his

  pending motion to dismiss—all while curiously resisting an evidentiary hearing by claiming there

  are no factual disputes. In its response to Haning’s pending motion, the Government asserts that

  this Court should summarily deny Haning’s motion without an evidentiary hearing. (Doc. 92 at

  23). And despite asserting in its response to Haning’s motion to dismiss that the subpoena in

  Haning’s possession issued by Mr. Birmingham in his capacity as an EDMO AUSA was “isolated

  and aberrant” (Doc. 92 at 12), the Government has refused to produce to Haning or, in camera to

  this Court, redacted grand jury subpoenas utilized by the Government in its investigation of this

  case so that the parties and this Court may have a full and accurate factual foundation upon which

  this Court may apply the law. (See Doc. 98; see also Doc. 96-3 (“The Government does not intend

  to produce any additional materials in advance of the hearing”)).

          By arguing that this Court should summarily deny Haning’s motion without evidence, the

  Government is implicitly arguing that there are no factual disputes. If this is, in fact, the case, this

  Court should grant Haning’s motion as it asserts facts and inferences entitling him to the relief he

  seeks. If this is not the case, this Court should permit Haning to adduce evidence in support of his



                                                     8
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 9 of 11 PageID #: 976



  arguments so as to allow this Court to render a decision with the aid of necessary evidence. If

  Haning’s arguments are, in fact, “meritless” (Doc. 92 at 1), the Government would not so

  forcefully oppose Haning’s attempt to provide this Court with evidence in support of his position.

  But the Government’s position cannot be reconciled with the law and the fundamental tenets of

  due process. The Government appears to be arguing, on one hand, that Haning should be prohibited

  from introducing evidence in support of his arguments and, on the other, that this Court should

  deny Haning’s motion on the grounds that he has failed to establish a sufficient evidentiary record.

         Because Haning is constitutionally entitled to adduce relevant evidence at the January 2,

  2019 evidentiary hearing, because Haning has fully complied with the arguably applicable Touhy

  regulations, and because the Government has offered this Court with no legally sound reason to

  quash the appropriately issued subpoenas as compliance would not be unreasonable or oppressive,

  this Court should deny the Government’s motion to quash. The Government is a voluntary party

  to this proceeding; therefore, it cannot rely on Touhy to shield the facts—in any instance, but

  certainly here where Haning has complied with the arguably-applicable Touhy regulations

  notwithstanding his adamant objections to their applicability.




                                                   9
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 10 of 11 PageID #:
                                     977



                                    Respectfully submitted,

                                    Margulis Gelfand, LLC

                                     /s/ Justin K. Gelfand
                                    JUSTIN K. GELFAND, #62265
                                    WILLIAM S. MARGULIS, #37625
                                    ARTHUR S. MARGULIS, #16906MO
                                    IAN T. MURPHY, #68289
                                    8000 Maryland Ave., Ste. 420
                                    St. Louis, MO 63105
                                    Telephone: 314.390.0234
                                    Facsimile: 314.485.2264
                                    justin@margulisgelfand.com
                                    bill@margulisgelfand.com
                                    art@margulisgelfand.com
                                    ian@margulisgelfand.com




                                      10
Case: 4:18-cr-00139-RWS-NAB Doc. #: 100 Filed: 01/01/19 Page: 11 of 11 PageID #:
                                     978


                                       Certificate of Service

       I hereby certify that I filed the foregoing through the Court’s CM/ECF system which will

 provide notice of filing to all counsel of record.



                                               /s/ Justin K. Gelfand
                                               JUSTIN K. GELFAND, #62265
                                               WILLIAM S. MARGULIS, #37625
                                               ARTHUR S. MARGULIS, #16906MO
                                               IAN T. MURPHY, #68289
                                               8000 Maryland Ave., Ste. 420
                                               St. Louis, MO 63105
                                               Telephone: 314.390.0234
                                               Facsimile: 314.485.2264
                                               justin@margulisgelfand.com
                                               bill@margulisgelfand.com
                                               art@margulisgelfand.com
                                               ian@margulisgelfand.com




                                                  11
